Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129381                                                                                                Michael F. Cavanagh
  129382                                                                                                Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  LAUREL YEOMANS and                                                                                    Robert P. Young, Jr.
  STEVEN YEOMANS,                                                                                       Stephen J. Markman,
                                                                                                                       Justices
           Plaintiffs-Appellees,
  v        	                                                         SC: 129381, 129382
                                                                     COA: 252216, 252392
                                                                     Wayne CC: 03-308574-NO
  WAYNE COUNTY and WAYNE COUNTY 

  AIRPORT AUTHORITY, 

           Defendants-Appellants. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the July 19, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           s0221                                                                Clerk